DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on September 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 39 have been amended.
Claims 6-7, 19-38, 44 and 47-48 have been canceled.
Claims 1-5, 8-18, 39-43 and 45-46 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1 and 39 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive. Applicant argues:
A.  The image identification device is mounted on the top of the workspace which means the ceiling of the workspace.  High does not disclose the camera’s installation method as recited in Claims 1 and 39.

Examiner’s Response:  Hoffman in at least paragraph 0067 discloses a camera and suitable image and-or video processing components.  The camera may be positioned on top of the workspace for full view.  Hoffman does not exclude this configuration.    High, on the other hand, discloses an image identification device capable of viewing what is occurring in the store (reads into being on top); the cameras may be moved to help ensure receipt of useful information (reads into be stationary or have the ability to move); the image identification device is capable of maintaining its position within the workspace (reads into capable of being unchanged; (see at least paragraphs 0045-0046).  Also, paragraphs 0080 and 0092 discloses cameras not mounted to anything that may move which makes their location unchanged if needed.  The limitation on the distance between any two adjacent image devices being equal is a matter of design choice and does not affect the ability to acquire the information.  High shows that the surveillance cameras are positioned to view the entire facility (see at least paragraphs 0080 and 0092).  

B.  High does not suggests the new limitation: ”even if a position of the carried object is deviated from a predetermined position, a docking between the transport device and the carried object can be smoothly realized in one time without a need of repeated adjustment of a position of the transporting device near the carried object”.

Examiner’s Response: The new limitation is a conditional limitation that when condition A is not triggered, action A is not performed.  Therefore, the limitation lacks patentable weight.  However, Hoffman Para. [0104] discloses: the mobile drive unit reaches the destination, and completes the task, such as docking with the inventory object.  Also, newly introduced prior art of D’Andrea discloses that taking actions to improve precision and efficiency on docking operations is conventional in the art (see at least paragraph 0032 and figures 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-18, 39 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0001372 A1 Hoffman in view of US 2014/0228999 A1 D’Andrea, further in view of US 2016/0259329 A1 High.

Regarding claim 1, Hoffman discloses a method for docking a transporting device
with a carried object (Hoffman Abstract, transporting inventory with a mobile
drive unit), wherein the method comprises the following steps: acquiring a
docking instruction for docking a carried object within a work space (Hoffman
Para. [0047] the management module is used for planning the path of the
mobile drive unit within the workspace); acquiring a coordinate of the carried
object within the work space (Hoffman Para. [0069] the holder comprises a
sensor which may be used to determine the location of the inventory
holder); acquiring a real time coordinate of the transporting device within the
work space (Hoffman Para. [0067] positions sensors used to determine the
location of the mobile drive unit); setting an optimized path for the transporting
device traveling to the carried object (Hoffman Para. [0082-0083] the
management module determines the path of the mobile drive unit);
distributing at least one travel instruction according to the optimized path
(Hoffman Para. [0085-0087] requesting, generating, planning and executing
a path of the mobile drive unit to deliver the inventory item to the
destination, including picking up the inventory item and dropping off);
driving the transporting device to travel to the position of the carried object
according to the travel instruction (Hoffman Para. [0085-0087] requesting,
generating, planning and executing a path of the mobile drive unit to
deliver the inventory item to the destination); and docking with the carried
object (Hoffman Para. [0104] the mobile drive unit reaches the destination,
and completes the task, such as docking with the inventory object); the method comprises the following steps before the step of acquiring the
coordinate of the carried object: providing at least one image identification device
distributed within the whole work space (Hoffman Para. [0081] holder identifier
marks the inventory holder, uses a camera to detect the sensor); acquiring
original information of the carried object (Hoffman Para. [0068] the holder
comprises a sensor which may be used to detect information and location
of the inventory holder); acquiring the coordinate of at least one carried object
according to the original information of the carried object (Hoffman Para. [0068]
the holder comprises a sensor which may be used to detect information
and location of the inventory holder); and storing the coordinate of the carried
object into a position management system (Hoffman Para. [0056] the
information from the inventory management system may be stored in a
memory, which includes the information about the inventory item); wherein
the image identification device is  visual sensor and is used for acquiring the original information of the carried object, or identifying a fiducial mark on top of the carried object (Hoffman Para. [0067]; Para. [0081] holder identifier marks the
inventory holder, uses a camera to detect the sensor). 

Hoffman fails to explicitly disclose so that even if the position of the carried object is deviated from a predetermined position, the docking can be smoothly realized in one time without a need of repeated adjustment of the position of the transporting device near the carried object, which is a conditional limitation that when condition A is not triggered, action A is not performed (no patentable weight).  However, D’ Andrea evidences that taking actions to improve precision and efficiency on docking operations is conventional in the art (see at least paragraph 0032 and figures 5-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventory management of Hoffman with the teachings in D’Andrea. The motivation for doing so would be to improve efficiency (D’Andrea paragraph 0032).

The combination Hoffman/D’Andrea fails to explicitly disclose wherein the image identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space, and a position of the image identification device relative to the workspace is unchanged, and the distance between any two adjacent image identification devices is equal.
High is in the field of monitoring shopping facilities (High Abstract, shopping
facility monitoring) and teaches wherein the image identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space, and a position of the image identification device relative to the workspace is unchanged, and the distance between any two adjacent image identification devices is equal (High Para. [0045-0046] video surveillance cameras that are positioned throughout the shopping facility, the video cameras can have selectively movable field of view and/or zoom capabilities, are used to determine the location of carts throughout the facility; Para. [0092] the store cameras may identify devices using tracking devices associated with the moving part; Para. [0134]; cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Hoffman/D’Andrea with the ceiling cameras of High. The motivation for doing so would be to provide an easy system, that incorporates already present cameras with minimal need for any updates to determine the location of transportation units within a facility.
(High Para. [0134] utilizing store security cameras to determine the position
of the cart within the store, combined with other visual identifiers).

Regarding claim 8, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the
original information is at least one image data (Hoffman Para. [0067] the
camera may be placed above the workspace, in order to view the entire
workspace; Para. [0081] holder identifier marks the inventory holder, uses
a camera to detect the sensor).

Regarding claim 9, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the step
of acquiring a real time coordinate of the transporting device refers to acquiring a
real time coordinate of the transporting device using laser navigation, magnetic
navigation or visual navigation (Hoffman Para. [0067] the camera may be
placed above the workspace, in order to view the entire workspace).

Regarding claim 10, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the step
of setting an optimized path for the transporting device traveling to the carried
object specifically comprises the following steps: invoking a topological map of a
work space (Hoffman Para. [0042] the workspace is given a grid mapping;
Para. [0101] an obstacle may be detected along the path, and the next
segment may then be chosen); the topological map comprising geometrical
information and connection relation information of travelable routes within the
work space (Hoffman Para. [0089] multiple paths may be generated, the
optimal one being followed, and if the segment is busy or obstructed, the
next segment is followed; Para. [0101]); acquiring the topological positions of
the carried object and the transporting device on the topological map (Hoffman
Para. [0067] positions sensors used to determine the location of the mobile
drive unit; Para. [0069] the holder comprises a sensor which may be used
to determine the location of the inventory holder); and calculating the
optimized path for the transporting device traveling to the carried object
according to the topological positions of the carried object and the transporting
device, and the geometrical information and connection relation information of
the travelable routes (Hoffman Para. [0048] optimal path chosen; Para. [0089]
multiple paths may be generated, the optimal one being followed, and if the
segment is busy or obstructed, the next segment is followed; Para. [0101]
an obstacle may be detected along the path, and the next segment may
then be chosen).

Regarding claim 11, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the step
of distributing at least one travel instruction according to the optimized path
specifically comprises the following steps: acquiring a relative position relation
between the transporting device and the optimized path according to a real time
coordinate of the transporting device and the optimized path (Hoffman Para.
[0049] the path is controlled by a management module, and may determine
the location of the mobile unit, and the desired path segment); calculating at
least one travel instruction according to the relative position relation (Hoffman
Para. [0066] the drive module controls the mobile drive unit by alternating
the speed, the wheel rotation; Para. [0102] the segments may monitor the
mobile device unit based on location, speed); the travel instruction comprising
a speed instruction and an angular speed instruction, or, comprising a speed
instruction and a turning radius instruction (Hoffman Para. [0066] the drive
module controls the mobile drive unit by alternating the speed, the wheel
rotation; Para. [0102] the segments may monitor the mobile device unit
based on location, speed); and distributing the travel instruction to the
transporting device (Hoffman Para. [0066] the drive module controls the
mobile drive unit by alternating the speed, the wheel rotation; Para. [0102]
the segments may monitor the mobile device unit based on location,
speed).

Regarding claim 12, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the step
of driving the transporting device to travel to the carried object according to the
travel instruction specifically comprises the following steps: adjusting the speed
of the transporting device during traveling according to a speed instruction; and
adjusting the angular speed of the transporting device during traveling according
to an angular speed instruction; or adjusting the turning radius of the transporting
device during traveling according to a turning radius instruction (Hoffman Para.
[0066] the drive module controls the mobile drive unit by alternating the
speed, the wheel rotation; Para. [0102] the segments may monitor the
mobile device unit based on location, speed).

Regarding claim 13, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein in the
step of docking with the carried object, the transporting device is docked with the
carried object by lifting; and/or is docked with the carried object by articulating
(Hoffman Para. [0063] docking head on the mobile drive unit may lift the
inventory holder).

Regarding claim 14, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the
method comprises the following steps after the step of docking with the carried
object: acquiring a transport instruction for transporting the carried object to a
target position within the work space (Hoffman Para. [0047] the management
module is used for planning the path of the mobile drive unit within the
workspace); acquiring a coordinate of the target position (Hoffman Para. [0045]
the management unit determines the coordinates of the inventory object,
and the destination); setting a second optimized path for the transporting device
traveling from the position of the carried object to the target position (Hoffman
Para. [0048] optimal path chosen); distributing at least one second travel
instruction according to the second optimized path (Hoffman Para. [0085-0087]
requesting, generating, planning and executing a path of the mobile drive
unit to deliver the inventory item to the destination); driving the transporting
device to travel to the target position according to the second travel instruction
(Hoffman Para. [0085-0087] requesting, generating, planning and executing
a path of the mobile drive unit to deliver the inventory item to the
destination); and detaching the carried object (Hoffman Para. [0140] the
mobile unit follows the designated path, and when it reaches the
destination, the inventory item may be dropped off).

Regarding claim 15, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 14, wherein the
step of setting a second optimized path for the transporting device traveling from
the position of the carried object to the target position specifically comprises the
following steps: invoking a topological map of a work space, the topological map
comprising geometrical information and connection relation information of at least
one travelable route within the work space (Hoffman Para. [0042] the
workspace is given a grid mapping; Para. [0101] an obstacle may be
detected along the path, and the next segment may then be chosen);
acquiring the topological positions of the transporting device and the target
position on the topological map (Hoffman Para. [0067] positions sensors used
to determine the location of the mobile drive unit; Para. [0069] the holder
comprises a sensor which may be used to determine the location of the
inventory holder); and calculating the second optimized path for the
transporting device traveling to the target position according to the topological
positions of the transporting device and the target position, and the geometrical
information and connection relation information of the travelable routes (Hoffman
Para. [0048] optimal path chosen; Para. [0089] multiple paths may be
generated, the optimal one being followed, and if the segment is busy or
obstructed, the next segment is followed; Para. [0101] an obstacle may be
detected along the path, and the next segment may then be chosen).

Regarding claim 16, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 14, wherein the
step of distributing at least one travel instruction according to the second
optimized path specifically comprises the following steps: acquiring a relative
position relation between the transporting device and the second optimized path
according to a real time coordinate of the transporting device and the second
optimized path (Hoffman Para. [0049] the path is controlled by a
management module, and may determine the location of the mobile unit,
and the desired path segment); calculating at least one second travel
instruction according to the relative position relation (Hoffman Para. [0066] the
drive module controls the mobile drive unit by alternating the speed, the
wheel rotation; Para. [0102] the segments may monitor the mobile device
unit based on location, speed); the second travel instruction comprising a
speed instruction and an angular speed instruction, or, comprising a speed
instruction and a turning radius instruction (Hoffman Para. [0066] the drive
module controls the mobile drive unit by alternating the speed, the wheel
rotation; Para. [0102] the segments may monitor the mobile device unit
based on location, speed); and distributing the second travel instruction to the
transporting device (Hoffman Para. [0066] the drive module controls the
mobile drive unit by alternating the speed, the wheel rotation; Para. [0102]
the segments may monitor the mobile device unit based on location,
speed).

Regarding claim 17, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 14, wherein the
step of driving the transporting device to travel to the position of the carried
object according to the second travel instruction specifically comprises the
following steps: adjusting the speed of the transporting device during traveling
according to a speed instruction in the second travel instruction; and adjusting
the angular speed of the transporting device during traveling according to an
angular speed instruction in the second travel instruction; or adjusting the turning
radius of the transporting device during traveling according to a turning radius
instruction in the second travel instruction (Hoffman Para. [0066] the drive
module controls the mobile drive unit by alternating the speed, the wheel
rotation; Para. [0102] the segments may monitor the mobile device unit
based on location, speed).

Regarding claim 18, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1, wherein the
work space comprises a warehouse (Hoffman Para. [0036] the workspace may
be a warehouse); the carried object comprises an inventory holder or a tray
(Hoffman Para. [0036] the inventory comprises a holder 30); the transporting
device comprises an automated guided vehicle or a mobile robot (Hoffman Para.
[0032] the mobile drive unit may communicate wirelessly; and use a drive
unit to control movement; Fig. 3a, 3b).

Regarding claim 39, Hoffman discloses an inventory item management system,
comprising: a workspace (Hoffman Para. [0047] the management module is
used for planning the path of the mobile drive unit within the workspace); a
transporting device (Hoffman Para. [0047];[0049];[0067]; [0069]; [0089];
[0101]); a system controller, connected to radio communication module of the
transporting device (Hoffman Para. [0062] the unit also comprises a control
module; Para. [0069]); used for distributing the docking instruction and/or the
transport instruction to the radio communication module (Hoffman Para. [0083]
the routing and management module is used to instruct the mobile drive
module along a path); at least one carried object, located within the workspace
(Hoffman Para. [0069] the holder comprises a sensor which may be used to
determine the location of the inventory holder); at least one carried object
identification device, distributed within the whole work space, used for identifying
the coordinate of at least one carried object (Hoffman Para. [0069] the holder
comprises a sensor which may be used to determine the location of the
inventory holder; Para. [0081] holder identifier marks the inventory holder,
uses a camera to detect the sensor); and a position management system,
connected to the carried object identification device and the radio communication
module, used for storing the coordinate of the carried object, and sending the
coordinate of the carried object to the radio communication module (Hoffman
Para. [0056] the information from the inventory management system may
be stored in a memory, which includes the information about the inventory
item); the at least one carried object identification device configured to acquire
original information of the carried object, so that the coordinate of the carried
object can be obtained and stored in the position management system (Hoffman
Para. [0056] the information from the inventory management system may
be stored in a memory, which includes the information about the inventory
item; Para. [0068] the holder comprises a sensor which may be used to
detect information and location of the inventory holder); wherein the carried
object identification device is a visual sensor used for acquiring the original
information of the carried object, or identifying a fiducial mark on top of the
carried object (Hoffman Para. [0067] the position sensor includes a camera,
which uses images that are visual, the camera may be placed above the
workspace, in order to view the entire workspace; Para. [0081] holder
identifier marks the inventory holder, uses a camera to detect the sensor)).

Hoffman fails to explicitly the inventory item management system is configured that even if a position of the carried object is deviated from a predetermined position, a docking between the transport device and the carried object can be smoothly realized in one time without a need of repeated adjustment of the position of the transporting device near the carried object, which is a conditional limitation that when condition A is not triggered, action A is not performed (no patentable weight).  However, D’ Andrea evidences that taking actions to improve precision and efficiency on docking operations is conventional in the art (see at least paragraph 0032 and figures 5-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventory management of Hoffman with the teachings in D’Andrea. The motivation for doing so would be to improve efficiency (D’Andrea paragraph 0032).

The combination Hoffman/D’Andrea fails to explicitly disclose wherein the at least one carried object identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space; a  position of the at least one carried object identification device relative to the
workspace is unchanged, and the distance between any two adjacent carried
object identification devices is equal.
High teaches wherein the at least one carried object identification device is
provided on the top of the work space, which can be fixed independently or
mounted to a pan/tilt located on the top of the work space; and a position of the
at least one carried object identification device relative to the workspace is
unchanged, and the distance between any two adjacent carried object
identification devices is equal (High Para. [0045-0046] video surveillance
cameras that are positioned throughout the shopping facility, may include
the ability to pan/tile and zoom, are used to determine the location of carts
throughout the facility; Para. [0092] the store cameras may identify devices
using tracking devices associated with the moving part; Para. [0134];
cameras may be placed anywhere within the facility, and the design choice
to evenly space the cameras would be a simple rearrangement of parts and
therefore only require ordinary skill in the art and are considered routine
(See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill
in the art at the time the invention was filed to modify the combination Hoffman/D’Andrea with the ceiling cameras of High. The motivation for doing so would
be to provide an easy system, that incorporates already present cameras with
minimal need for any updates to determine the location of transportation units
within a facility (High Para. [0134] utilizing store security cameras to
determine the position of the cart within the store, combined with other
visual identifiers).

Regarding claim 45, modified Hoffman discloses the inventory item management
system as claimed in claim 44, wherein the image identification device is
provided on the top of the work space, which can be fixed independently or
mounted to a pan/tilt, located above the top of the carried object (Hoffman Para.
[0067] the camera may be placed above the workspace, in order to view the
entire workspace; Para. [0081] holder identifier marks the inventory holder,
uses a camera to detect the sensor).

Regarding claim 46, modified Hoffman discloses the inventory item management
system as claimed in claim 45, wherein the image identification device is a visual
sensor; and the original information is at least one image data (Hoffman Para.
[0067] the camera may be placed above the workspace, in order to view the
entire workspace; Para. [0081] holder identifier marks the inventory holder,
uses a camera to detect the sensor).

Claims 2-5 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable
over US 2008/0001372 A1 Hoffman in view of US 2014/0228999 A1 D’Andrea, further in view of US 2016/0259329 A1 High, further view of US 9,487,356 B1 Aggarwal.

Regarding claim 2, modified Hoffman discloses the method for docking the
transporting device with the carried object as claimed in claim 1. Hoffman fails to
explicitly disclose wherein the method comprises the following steps before the
step of acquiring a coordinate of the carried object: providing at least one fiducial
mark identification device distributed within the whole work space; identifying the
fiducial mark and acquiring the coordinate of the carried object, and storing the
coordinate of the carried object into a position management system. Aggarwal
teaches the method comprises the following steps before the step of acquiring a
coordinate of the carried object: providing at least one fiducial mark identification
device distributed within the whole work space (Aggarwal Col. 27, Lns. 44-59,
the sensing system within the workspace may include a camera, which is
capable of identifying the fiducial mark); identifying the fiducial mark and
acquiring the coordinate of the carried object (Aggarwal Col. 19, Lns. 6-20, the
holder identifier may be used to determine the location of the object
relative to the mobile drive unit), and storing the coordinate of the carried
object into a position management system (Aggarwal Col. 24, Lns. 25-32, the
memory units can store the information determined by the sensing units,
which includes information about location). It would have been obvious to
one of ordinary skill in the art at the time the invention was filed to modify the
carried object of Hoffman with the fiducial mark to identify location as taught by
Aggarwal. The motivation for doing so would be to maintain location identification
of all inventory objects, whether regularly or infrequently requested, within a
densely packed warehouse to quickly retrieve items and proceed with inventory
acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 3, modified Hoffman teaches the method for docking the
transporting device with the carried object as claimed in claim 2. Hoffman fails to
explicitly disclose wherein the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space, and a position of the fiducial mark identification device relative to the workspace is unchanged, and the distance between any two adjacent image identification devices is equal. High teaches wherein the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space, and a position of the fiducial mark identification device relative to the workspace is unchanged,
and the distance between any two adjacent image identification devices is equal.
(High Para. [0045-0046] video surveillance cameras that are positioned
throughout the shopping facility, may include the ability to pan/tile and
zoom, are used to determine the location of carts throughout the facility;
Para. [0064] optical patterns may be read by the cameras to aid in position
determination; Para. [0092] the store cameras may identify devices using
tracking devices associated with the moving part; Para. [0134]; cameras
may be placed anywhere within the facility, and the design choice to evenly
space the cameras would be a simple rearrangement of parts and therefore
only require ordinary skill in the art and are considered routine (See MPEP
2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at
the time the invention was filed to modify the inventory management of Hoffman
with the ceiling cameras of High. The motivation for doing so would be to provide
an easy system, that incorporates already present cameras with minimal need for
any updates to determine the location of transportation units within a facility
(High Para. [0134] utilizing store security cameras to determine the position
of the cart within the store, combined with other visual identifiers).

Regarding claim 4, modified Hoffman teaches the method for docking the
transporting device with the carried object as claimed in claim 3. Hoffman fails to
explicitly disclose wherein the fiducial mark is a readable code; the fiducial mark
identification device is a visual sensor. Aggarwal teaches wherein the fiducial
mark is a readable code (Aggarwal Col. 28, Lns. 13-42, the inventory holder
may comprise a closed top, with overhead holder identifier, which may
comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark
identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the
sensing system within the workspace may include a camera to scan the
workspace, which is capable of identifying the fiducial mark). It would have
been obvious to one of ordinary skill in the art at the time the invention was filed
to modify the carried object of Hoffman with the fiducial mark to identify location
as taught by Aggarwal. The motivation for doing so would be to maintain location
identification of all inventory objects, whether regularly or infrequently requested,
within a densely packed warehouse to quickly retrieve items and proceed with
inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 5, modified Hoffman teaches the method for docking the
transporting device with the carried object as claimed in claim 4. Hoffman fails to
explicitly disclose wherein the readable code is a two-dimensional code or a bar
code. High teaches wherein the readable code is a two-dimensional code or a
bar code (High Para. [0064] optical patterns may be read by the cameras to
aid in position determination, such as barcodes). It would have been obvious
to one of ordinary skill in the art at the time the invention was filed to modify the
inventory management of Hoffman with the barcode location of High. The
motivation for doing so would be to provide an easy system, that incorporates
already present cameras with minimal need for any updates to determine the
location of transportation units within a facility (High Para. [0134] utilizing store
security cameras to determine the position of the cart within the store,
combined with other visual identifiers).

Regarding claim 40, modified Hoffman discloses the inventory item management
system as claimed in claim 39. Hoffman fails to explicitly disclose wherein the
carried object identification device is a fiducial mark identification device, used for
identifying the fiducial mark, and acquiring the coordinate of at least one carried
object according to the information carried by the fiducial mark. Aggarwal
teaches wherein the carried object identification device is a fiducial mark
identification device, used for identifying the fiducial mark (Aggarwal Col. 27,
Lns. 44-59, the sensing system within the workspace may include a
camera, which is capable of identifying the fiducial mark), and acquiring the
coordinate of at least one carried object according to the information carried by
the fiducial mark (Aggarwal Col. 24, Lns. 25-32, the memory units can store
the information determined by the sensing units, which includes
information about location). It would have been obvious to one of ordinary skill
in the art at the time the invention was filed to modify the carried object of
Hoffman with the fiducial mark to identify location as taught by Aggarwal. The
motivation for doing so would be to maintain location identification of all inventory
objects, whether regularly or infrequently requested, within a densely packed
warehouse to quickly retrieve items and proceed with inventory acquisition
(Aggarwal Col. 1, Lns. 5-22).

Regarding claim 41, modified Hoffman teaches the inventory item management
system as claimed in claim 39. Hoffman fails to explicitly disclose wherein the
fiducial mark identification device is provided on the top of
the work space, which can be fixed independently or mounted to a pan/itilt,
located on the top of the work space, and a position of the fiducial mark
identification device relative to the workspace is unchanged, and the distance
between any two adjacent fiducial mark identification devices is equal.
High teaches wherein the fiducial mark identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located on the top of the work space, and a position of the fiducial mark identification device relative to the workspace is unchanged, and the distance between any two adjacent fiducial mark identification devices is equal (High Para. [0045-0046] video surveillance cameras that are positioned throughout the shopping facility, may include the ability to
pan/tile and zoom, are used to determine the location of carts throughout
the facility; Para. [0064] optical patterns may be read by the cameras to aid
in position determination; Para. [0092] the store cameras may identify
devices using tracking devices associated with the moving part; Para.
[0134]; cameras may be placed anywhere within the facility, and the design
choice to evenly space the cameras would be a simple rearrangement of
parts and therefore only require ordinary skill in the art and are considered
routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of
ordinary skill in the art at the time the invention was filed to modify the inventory
management of Hoffman with the ceiling cameras of High. The motivation for
doing so would be to provide an easy system, that incorporates already present
cameras with minimal need for any updates to determine the location of
transportation units within a facility (High Para. [0134] utilizing store security
cameras to determine the position of the cart within the store, combined
with other visual identifiers).

Regarding claim 42, modified Hoffman teaches the inventory item management
system as claimed in claim 41. Hoffman fails to explicitly disclose wherein the
fiducial mark is a readable code; Aggarwal teaches wherein the fiducial mark is a readable code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID
tag, or sensor; Fig. 12); also teaches the fiducial mark identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace
may include a camera to scan the workspace, which is capable of
identifying the fiducial mark). It would have been obvious to one of ordinary
skill in the art at the time the invention was filed to modify the carried object of
Hoffman with the fiducial mark to identify location as taught by Aggarwal. The
motivation for doing so would be to maintain location identification of all inventory
objects, whether regularly or infrequently requested, within a densely packed
warehouse to quickly retrieve items and proceed with inventory acquisition
(Aggarwal Col. 1, Lns. 5-22).

Regarding claim 43, modified Hoffman teaches the inventory item management
system as claimed in claim 42. Hoffman fails to explicitly disclose wherein the
readable code is a two-dimensional code or a bar code. High teaches wherein
the readable code is a two-dimensional code or a bar code (High Para. [0064]
optical patterns may be read by the cameras to aid in position
determination, such as barcodes). It would have been obvious to one of
ordinary skill in the art at the time the invention was filed to modify the inventory
management of Hoffman with the barcode location of High. The motivation for
doing so would be to provide an easy system, that incorporates already present
cameras with minimal need for any updates to determine the location of
transportation units within a facility (High Para. [0134] utilizing store security
cameras to determine the position of the cart within the store, combined
with other visual identifiers).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN C UBER/           Supervisory Patent Examiner, Art Unit 3687